                                           Case 5:19-cr-00680-LHK Document 17 Filed 04/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA,                         Case No. 19-cr-00680-LHK-1 (VKD)
                                                        Plaintiff,
                                   9
                                                                                           REVOCATION OF RELEASE;
                                                 v.                                        DETENTION ORDER
                                  10

                                  11     RENE DELACRUZ,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          At his initial appearance on December 13, 2019, the Court ordered defendant Rene

                                  14   Delacruz released on a $50,000 unsecured bond and several special conditions. Dkt. No. 4. Mr.

                                  15   Delacruz was subsequently detained on an arrest warrant for violation of the conditions of his

                                  16   release. Dkt. No. 9.

                                  17          The United States moves to revoke Mr. Delacruz’s release on the grounds that he

                                  18   committed a felony while on release and that he violated other conditions of his release. Mr.

                                  19   Delacruz opposes the motion for revocation and seeks release on modified conditions. The Court

                                  20   held hearings on April 23 and 29, 2020. Dkt. Nos. 14, 16. Mr. Delacruz, who is in custody, was

                                  21   present by telephone with his consent and represented by counsel. See General Order 74. Mr.

                                  22   Delacruz waives written findings.

                                  23          For the reasons stated on the record, the Court concludes that the United States has

                                  24   demonstrated probable cause to believe that Mr. Delacruz committed a felony while on release

                                  25   from federal custody, and that the United States has also shown by clear and convincing evidence

                                  26   that Mr. Delacruz violated other conditions of his release. See 18 U.S.C. § 3148(b).

                                  27          The Court has considered whether Mr. Delacruz has rebutted the presumption of detention

                                  28   that flows from a finding that he committed a felony while on release. Id. For the reasons stated
                                           Case 5:19-cr-00680-LHK Document 17 Filed 04/29/20 Page 2 of 2




                                   1   on the record, the Court concludes that Mr. Delacruz has not rebutted the presumption that he

                                   2   poses a danger to the community.

                                   3          The Court has also separately considered whether the Court may impose conditions of

                                   4   release that would reasonably assure the safety of others and the community and Mr. Delacruz’s

                                   5   appearance, and whether Mr. Delacruz is likely to comply with such conditions. See 18 U.S.C.

                                   6   § 1848(b)(2). For the reasons stated on the record, the Court concludes that Mr. Delacruz is

                                   7   unlikely to comply with any conditions or combinations of conditions of release the Court may set

                                   8   to reasonably assure the safety of the community and Mr. Delacruz’s appearance as required.

                                   9          Accordingly, the Court concludes that Mr. Delacruz’s continued detention is warranted and

                                  10   that his release should be revoked.

                                  11          Mr. Delacruz is committed to the custody of the Attorney General or his designated

                                  12   representative for confinement in a corrections facility separate, to the extent practicable, from
Northern District of California
 United States District Court




                                  13   persons awaiting or serving sentences or being held in custody pending appeal. Mr. Delacruz shall

                                  14   be afforded a reasonable opportunity for private consultation with defense counsel. On order of a

                                  15   court of the United States or on the request of an attorney for the United States, the person in

                                  16   charge of the corrections facility shall deliver Mr. Delacruz to the United States Marshal for the

                                  17   purpose of appearances in connection with court proceedings.

                                  18           IT IS SO ORDERED.

                                  19   Dated: April 29, 2020

                                  20

                                  21
                                                                                                     VIRGINIA K. DEMARCHI
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
